PER CURIAM.
This aas-e, .published in 143 N. W. at page 128, is before the court on petition for rehearing. The petition for rehearing is based entirely upon the last -clause of the published opinion which directs the trial court to enter judgment against -the respondent “for the amount sued for and f-o-r costs.”
The relief asked for does not necessitate a rehearing; but, on consideration by 'the -court, with POLLEY, J., adhering to his former opinion, the decision will be so modified as to allow a new trial of the case, ‘and -a new trial is -ordered- accordingly.